IN THE COURT OF APPEALS OF TENNESSEE




LINDA MOORE,                    )
                                                         FILED
                                      C/A NO. 03A01-9611-CV-00350
                                )
                                                           MAY 29, 1997
          Plaintiff-Appellant, )
                                )
                                )                        Cecil Crowson, Jr.
                                )                        Appellate C ourt Clerk
v.                              )     APPEAL AS OF RIGHT FROM THE
                                )     ANDERSON COUNTY CIRCUIT COURT
                                )
                                )
                                )
DAVID TATE and TATE AUTO        )
REPAIRS, INC.,                  )
                                )     HONORABLE JAMES B. SCOTT, JR.,
          Defendants-Appellees. )     JUDGE




For Appellant:                         For Appellees:

LINDA MOORE, Pro Se                    DAVID S. CLARK
Harriman, Tennessee                    David S. Clark & Associates
                                       Oak Ridge, Tennessee




               MEMORANDUM                 OPINION




AFFIRMED AND REMANDED                                      Susano, J.

                                  1
              This case originated in the Anderson County General

Sessions Court.       That court found adverse to the plaintiff Linda

Moore, and she appealed to the Circuit Court (hereafter referred

to as “the trial court”).         The trial court dismissed Ms. Moore’s

appeal with prejudice, finding that she was not present when her

case was called for trial.



              Our review is de novo; however, we cannot reverse the

trial court’s judgment unless we find that the evidence in the

record preponderates against the trial court’s findings.                Rule

13(d), T.R.A.P.



              Dismissal of a party’s claim “for failure to prosecute”

is a matter within the sound discretion of the trial court.                See

Rule 41.02(1), Tenn.R.Civ.P.; see also White v. College Motors,

Inc., 370 S.W.2d 476, 477 (Tenn. 1963).            We have carefully

considered the record and the briefs submitted by Ms. Moore and

the defendants.       The meager record before us does not demonstrate

any error in the trial court’s action.            We cannot say that the

trial court abused its discretion.



              The judgment of the trial court is affirmed pursuant to

the provisions of Rule 10(b), Rules of the Court of Appeals.1

This case is remanded to the trial court for the collection of

     1
         Rule 10(b) of the Rules of the Court of Appeals provides as follows:

              The Court with the concurrence of all judges
              participating in the case, may affirm, reverse or
              modify the actions of the trial court by memorandum
              opinion when a formal opinion would have no
              precedential value. When a case is decided by
              memorandum opinion it shall be designated “MEMORANDUM
              OPINION,” shall not be published, and shall not be
              cited or relied on for any reason in a subsequent
              unrelated case.

                                        2
costs assessed there.   Costs on appeal are taxed to the

appellant.



                                     __________________________
                                     Charles D. Susano, Jr., J.


CONCUR:



__________________________
Houston M. Goddard, P.J.



__________________________
William H. Inman, Sr.J.




                                 3